            Case 1:20-cv-02154-CCB Document 1 Filed 07/23/20 Page 1 of 9



                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF MARYLAND
                                   NORTHERN DIVISION

 Joshua McNeil, Jr., individually and on behalf of all others
 similarly situated;                                                    Civil Action No: _________
                                           Plaintiff,




        -v.-
 Synergetic Communication, Inc. and Atlantic Credit &
 Finance Inc. and
 John Does 1-25

                                       Defendant(s).

                                CLASS ACTION COMPLAINT
                                          AND
                                 DEMAND FOR JURY TRIAL

       Plaintiff Joshua McNeil, Jr. (hereinafter, “Plaintiff”), an Maryland resident, brings this Class

Action Complaint by and through her attorneys, against Defendant Synergetic Communication, Inc

(hereinafter “Defendant Synergetic”) and Defendant Atlantic & Finance Inc. (“Defendant ACF”),

individually and on behalf of a class of all others similarly situated, pursuant to Rule 23 of the

Federal Rules of Civil Procedure, based upon information and belief of Plaintiff’s counsel, except

for allegations specifically pertaining to Plaintiff, which are based upon Plaintiff's personal

knowledge.



                      INTRODUCTION/PRELIMINARY STATEMENT

       1.      Congress enacted the Fair Debt Collection Practices Act (hereinafter “the FDCPA”

   or “Act”) in 1977 in response to the "abundant evidence of the use of abusive, deceptive, and


                                                                                                     1
        Case 1:20-cv-02154-CCB Document 1 Filed 07/23/20 Page 2 of 9



unfair debt collection practices by many debt collectors." 15 U.S.C. §1692(a). At that time,

Congress was concerned that "abusive debt collection practices contribute to the number of

personal bankruptcies, to material instability, to the loss of jobs, and to invasions of individual

privacy." Id. Congress concluded that "existing laws…[we]re inadequate to protect consumers,"

and that "'the effective collection of debts" does not require "misrepresentation or other abusive

debt collection practices." 15 U.S.C. §§ 1692(b) & (c).

   2.      Congress explained that the purpose of the Act was not only to eliminate abusive

debt collection practices, but also to "insure that those debt collectors who refrain from using

abusive debt collection practices are not competitively disadvantaged." Id. § 1692(e). “After

determining that the existing consumer protection laws ·were inadequate.” Id. § l692(b),

Congress gave consumers a private cause of action against debt collectors who fail to comply

with the Act. Id. § 1692k.

                                JURISDICTION AND VENUE

   3.      The Court has jurisdiction over this class action pursuant to 15 U.S.C. § 1692 et. seq.

and 28 U.S.C. § 2201. The Court has pendent jurisdiction over any state law claims in this action

pursuant to 28 U.S.C. § 1367(a).

   4.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2), as this is

where a substantial part of the events or omissions giving rise to the claim occurred.

                                   NATURE OF THE ACTION

   5.      Plaintiff brings this class action on behalf of a class of Maryland consumers under

§1692 et seq. of Title 15 of the United States Code, commonly referred to as the Fair Debt

Collections Practices Act ("FDCPA"), and

   6.      Plaintiff is seeking damages and declaratory relief.
        Case 1:20-cv-02154-CCB Document 1 Filed 07/23/20 Page 3 of 9




                                           PARTIES

   7.      Plaintiff is a resident of the State of Maryland, County of Caroline, residing at 11949

Greensboro Road, Greensboro, MD 21639.

   8.      Defendant Synergetic is a "debt collector" as the phrase is defined in 15 U.S.C.

§ 1692(a)(6) and used in the FDCPA with an address at 5450 N.W. Central #220, Houston, TX

77092-2016.

   9.      Upon information and belief, Defendant Synergetic is a company that uses the mail,

telephone, and facsimile and regularly engages in business the principal purpose of which is to

attempt to collect debts alleged to be due another.

   10.     Defendant ACF is a "debt collector" as the phrase is defined in 15 U.S.C.

§ 1692(a)(6) and used in the FDCPA with an address at 111 Franklin Road, SE Suite 400,

Roanoke, VA 24011.

   11.     Upon information and belief, Defendant ACF is a company that uses the mail,

telephone, and facsimile and regularly engages in business the principal purpose of which is to

attempt to collect debts alleged to be due another.

   12.     John Does l-25, are fictitious names of individuals and businesses alleged for the

purpose of substituting names of Defendants whose identities will be disclosed in discovery and

should be made parties to this action.

                                    CLASS ALLEGATIONS

   13.     Plaintiff brings this claim on behalf of the following case, pursuant to Fed. R. Civ.

P. 23(a) and 23(b)(3).

   14.     The Class consists of:
      Case 1:20-cv-02154-CCB Document 1 Filed 07/23/20 Page 4 of 9



            a. all individuals in the State of Maryland;

            b. to whom Defendant Synergetic sent a collection letter attempting to collect a

               consumer debt;

            c. on behalf of Defendant ACF;

            d. that contained a misleading contradiction whether the debt was due to a judgment

               or not;

            e. which letter was sent on or after a date one (1) year prior to the filing of this

               action and on or before a date twenty-one (2l) days after the filing of this action.

   15.      The identities of all class members are readily ascertainable from the records of

Defendants and those companies and entities on whose behalf they attempt to collect and/or

have purchased debts.

   16.      Excluded from the Plaintiff Class are the Defendants and all officer, members,

partners, managers, directors and employees of the Defendants and their respective immediate

families, and legal counsel for all parties to this action, and all members of their immediate

families.

   17.      There are questions of law and fact common to the Plaintiff Class, which common

issues predominate over any issues involving only individual class members. The principal issue

is whether the Defendants' written communications to consumers, in the forms attached as

Exhibit A, violate 15 U.S.C. §§ l692e.

   18.      The Plaintiff’s claims are typical of the class members, as all are based upon the same

facts and legal theories. The Plaintiff will fairly and adequately protect the interests of the

Plaintiff Class defined in this complaint. The Plaintiff has retained counsel with experience in
      Case 1:20-cv-02154-CCB Document 1 Filed 07/23/20 Page 5 of 9



handling consumer lawsuits, complex legal issues, and class actions, and neither the Plaintiff

nor his attorneys have any interests, which might cause them not to vigorously pursue this action.

   19.     This action has been brought, and may properly be maintained, as a class action

pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a

well-defined community interest in the litigation:

           a. Numerosity: The Plaintiff is informed and believes, and on that basis alleges,

               that the Plaintiff Class defined above is so numerous that joinder of all members

               would be impractical.

           b. Common Questions Predominate: Common questions of law and fact exist as

               to all members of the Plaintiff Class and those questions predominate over any

               questions or issues involving only individual class members. The principal issue

               is \whether the Defendants' written communications to consumers, in the forms

               attached as Exhibit A violate 15 USC §l692e.

           c. Typicality: The Plaintiff’s claims are typical of the claims of the class members.

               The Plaintiff and all members of the Plaintiff Class have claims arising out of the

               Defendants' common uniform course of conduct complained of herein.

           d. Adequacy: The Plaintiff will fairly and adequately protect the interests of the

               class members insofar as Plaintiff has no interests that are adverse to the absent

               class members. The Plaintiff is committed to vigorously litigating this matter.

               Plaintiff has also retained counsel experienced in handling consumer lawsuits,

               complex legal issues, and class actions. Neither the Plaintiff nor his counsel have

               any interests which might cause them not to vigorously pursue the instant class

               action lawsuit.
      Case 1:20-cv-02154-CCB Document 1 Filed 07/23/20 Page 6 of 9



           e. Superiority: A class action is superior to the other available means for the fair

               and efficient adjudication of this controversy because individual joinder of all

               members would be impracticable. Class action treatment will permit a large

               number of similarly situated persons to prosecute their common claims in a single

               forum efficiently and without unnecessary duplication of effort and expense that

               individual actions would engender.

   20.     Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure

is also appropriate in that the questions of law and fact common to members of the Plaintiff

Class predominate over any questions affecting an individual member, and a class action is

superior to other available methods for the fair and efficient adjudication of the controversy.

   21.     Depending on the outcome of further investigation and discovery, Plaintiff may, at

the time of class certification motion, seek to certify a class(es) only as to particular issues

pursuant to Fed. R. Civ. P. 23(c)(4).


                                   FACTUAL ALLEGATIONS

   22.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

numbered above herein with the same force and effect as if the same were set forth at length

herein.

   23.     Some time prior to June 4, 2020, an obligation was allegedly incurred to Household

Bank by the Plaintiff.

   24.     Household Bank obligation arose out of a transaction in which money, property,

insurance or services, the subject of the transaction, were primarily for personal, family or

household purposes.
      Case 1:20-cv-02154-CCB Document 1 Filed 07/23/20 Page 7 of 9



   25.       The alleged Household Bank obligation is a "debt" as defined by 15 U.S.C.§

1692a(5).

   26.       Household Bank sold the debt to Defendant ACF who contracted with the Defendant

Synergetic to collect the alleged debt.

   27.       Defendant Synergetic and Defendant ACF collects and attempts to collect debts

incurred or alleged to have been incurred for personal, family or household purposes on behalf

of creditors using the United States Postal Services, telephone and internet.


                              Violation – June 4, 2020 Collection Letter

   28.       On or about June 4, 2020, Defendant Synergetic on behalf of Defendant ACF, sent

Plaintiff a notice (the “Letter”) regarding the alleged debt owed to Household Bank. See Letter

at Exhibit A.

   29.       The collection letter begins with the statement: “Our client, Atlantic Credit &

Finance, has placed this judgment account with our office for collection in the amount of

$3,266.74”

   30.       This statement indicates that the underlying alleged debt is a debt that has been

secured by a judgment.

   31.       Yet, the letter at the very end of the page states: “This debt is too old for you to be

sued on it in court as the statute of limitations has expired and you can’t be required to pay it

through a lawsuit.”

   32.       This statement implies that the debt is one which can still be subject to lawsuit and

is only precluded by the statute of limitations, which clearly contradicts the previous statement

that the debt has already been secured by a judgment and a lawsuit is no longer possible.
        Case 1:20-cv-02154-CCB Document 1 Filed 07/23/20 Page 8 of 9



     33.     These contradictory statements are confusing to the least sophisticated consumer

  who is unable to discern from the letter whether this is a debt that could potentially could be a

  lawsuit or is a judgment that has already been secured through a lawsuit that is now completed

  and would therefore be uncertain about possibly paying the debt.

     34.     This language is false and deceptive as the consumer as it contains contradictory

  information regarding the status of the debt.

     35.     As a result of Defendant’s deceptive misleading and false debt collection practices,

  Plaintiff has been damaged.

                             COUNT I
VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C. §1692e
                               et seq.

     36.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

  above herein with the same force and effect as if the same were set forth at length herein.

     37.     Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

  violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692e.

     38.     Pursuant to 15 U.S.C. §1692e, a debt collector may not use any false, deceptive, or

  misleading representation or means in connection with the collection of any debt.

     39.     Defendant violated said section by:

             a. As the Letter it is open to more than one reasonable interpretation, at least one of

                 which is inaccurate.

             b. By making a false and misleading representation in violation of §1692e(10).

     40.     By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

  conduct violated Section 1692e et seq. of the FDCPA, actual damages, statutory damages, costs

  and attorneys’ fees.
            Case 1:20-cv-02154-CCB Document 1 Filed 07/23/20 Page 9 of 9




                                 DEMAND FOR TRIAL BY JURY

       41.     Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests

   a trial by jury on all issues so triable.



                                         PRAYER FOR RELIEF

WHEREFORE, Plaintiff Joshua McNeil, Jr., individually and on behalf of all others similarly

situated, demands judgment from Defendant Synergetic and Defendant ACF and as follows:


       1.      Declaring that this action is properly maintainable as a Class Action and certifying

   Plaintiff as Class representative, and Aryeh E. Stein, Esq. as Class Counsel;

       2.      Awarding Plaintiff and the Class statutory damages;

       3.      Awarding Plaintiff and the Class actual damages;

       4.      Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees and

   expenses;

       5.      Awarding pre-judgment interest and post-judgment interest; and

       6.      Awarding Plaintiff and the Class such other and further relief as this Court may deem

   just and proper.


       Dated: July 16, 2020                                          Respectfully Submitted,


                                                                     /s/ Aryeh E. Stein
                                                                     Meridian Law, LLC
                                                                     By: Aryeh E. Stein, #45895
                                                                     600 Reisterstown Road, # 700
                                                                     Baltimore, MD 21208
                                                                     Phone: 443-326-6011
                                                                     Fax: 410-653-9061
